DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikebe (US 5,329,567).
With respect to claim 8, Ikebe discloses a system comprising at least one storage device storing a set of instructions (col. 3, lines 45-55); and at least one processor configured to communicate with the at least one storage device (col. 3, lines 45-55), wherein when executing the set of instructions, the at least one processor is directed to perform operations including obtaining a scout image of a subject (col. 3, lines 56-61; col. 4, lines 1-9); determining location information of a reference structure of the subject based on the scout image (col. 3, lines 62-68); and determining a protocol for performing a procedure regarding the at least one target structure according to the location information and an attribute of the at least one target structure (col. 4, lines 22-25 and 40-53), wherein the attribute of the at least one target structure includes a static attribute (region of interest; size of tumor) or a dynamic attribute (region contour/shape determined by discretion of physician). 
With respect to claim 12, Ikebe discloses determining a coordinate of an edge point of the reference structure (col. 3, lines 62-68) and determining the offset based on the coordinate of the edge point (col. 4, lines 18-39). 
With respect to claims 9-10, Ikebe discloses an imaging device (CS; Fig. 4), an imaging center of the imaging device (13; Fig. 4), and performing the procedure includes scanning and reconstructing an image (col. 4, lines 1-9). 
With respect to claim 9, Ikebe discloses a treatment device (LA; Fig. 4), an isocenter of the treatment device (5; Fig. 4), and performing the procedure includes deliver a dose of treatment (col. 4, lines 40-59). 
With respect to claims 11 and 13-14, Ikebe discloses generating scanning instructions (col. 3, lines 60-61), determining a pre-scan region (col. 3, line 60-68), obtaining pre-scan data (col. 3, line 60-68); reconstructing one or more sub-images (col. 4, lines 1-9) and generating the scout image (col. 4, lines 1-9). 
Allowable Subject Matter
Claims 1-5, 7, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose the claimed combination of subject matter of a system performing the method steps of obtaining a scout image of a subject when the subject is positioned at a first position in an apparatus; determining location information of a reference structure based on the scout image; determining an offset between the first position of the subject relative to a characteristic point of the apparatus according to the location information of the reference structure; determining location information of a target structure based on the scout image; determining an auxiliary offset between the target structure and the characteristic point of the apparatus according to the location information of the target structure and an imaging-scan region; moving the subject to a second position based on the offset and auxiliary offset; and performing a procedure relating to the target structure located at the second position. The prior art of record fails to disclose or render obvious the claimed combination of subject matter particularly operations comprising positioning the dynamic structure in a non-overlapping region in one of two adjacent scanning regions according to the coordinate of the center of the dynamic structure or positioning the static structure in an overlapping region of two adjacent scanning regions according to the coordinates of the upper edge and the lower edge of the static structure.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., static attribute or dynamic attribute) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Ikebe discloses determining a protocol for performing a procedure according to the location information and an attribute (i.e. region of interest; interpreted to be static attribute, e.g. size of tumor, and dynamic attribute, e.g. region contour/shape determined by discretion of physician) of the at least one target structure (col. 4, lines 20-25).
Applicant’s arguments, see pages 9-12, filed 9/13/2022, with respect to claims 1-5, 7, and 19-20 have been fully considered and are persuasive.  The rejection of claims 1-5, 7, and 19-20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793